COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00214-CV


IN RE NICK DAVILA                                                         RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.2 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                     PER CURIAM

PANEL: MCCOY, WALKER, and MEIER, JJ.

DELIVERED: July 5, 2011



      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       See In re Sean Huston Brown, No. WR-75,485-01, 2011 WL 1417041, at
*1–2 (Tex. Crim. App. Apr. 13, 2011, order); see also Ex parte Crossley, 586
S.W.2d 545, 546 (Tex. Crim. App. 1979) (stating, under the precedessor of code
of criminal procedure article 42.03, section 2, that “[o]n the face of it, the
applicant was not confined in the same cause for which he was sentenced”).